UNITED STATES DlsTRICT coURT 2019
FoR THE DISTRICT oF CoLUMBIA APR 2 2

C|erk, U.S. District & Bankruptcy

 

Gerald Allen Perry, ) Courts forthe District of Co|umbia
Plaintiff, §
v. § Civ. Action No. l9-637 (UNA)
United States Supreme Court et al., §
Defendants. §
)
MEMORANDUM OPINION

 

Plaintiff Gerald Perry, proceeding pro se, sues the United States Supreme Court, the
United States Court of Appeals for the Fifth Circuit, and the United States District Court for the
Southem District of Texas for various constitutional and other violations stemming from their
rulings in his various appeals and other court proceedings See Compl. at l, Dkt. 1. For
example, he alleges that “[t]he United States Supreme Court or the Justices thereof have
invidiously discriminated against [him] . . . by denying him equal [j]ustice under the law on his
petition for certiorari.” ]d. at lZ. He alleges that a Texas state judge “ma[de] a sham of [his]
writ of Habeas Corpus proceedings” because she was once a prosecutor in the same district, id. at
l3, and she “colluded” with others to “deny [him] Habeas Corpus relief,” z'a'. at 16. Perry also
argues that the “District Court of Harris County, Texas . . . denied[him] the full and [e]qual
benefit of the law” because his indictment was based on a lie by a particular witness. Id. at 19.
He argues that the Fifth Circuit Court of Appeals discriminated against Perry by “administering

justice with an uneven hand.” Ia'. at 20. And he broadly condemns the “Judicial Branch” for

“continuing to incarcerate” him without complying with various procedural protections Id. at
l9. He seeks damages and a “mandate of equal treatment.” Ia’. at 12.

All of the named defendants, however, enjoy absolute immunity to the extent Perry seeks
monetary damages. A judge performing a “judicial act” is protected by absolute immunity from
suit unless there is a “clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356,
357 (1978) (intemal quotation marks omitted) (“A judge will not be deprived of immunity
because the action he took was in error, was done maliciously, or was in excess of his authority;
rather, he will be subject to liability only when he has acted in the clear absence of all
jurisdiction.” (intemal quotation marks omitted)); see also Moore v. Burger, 655 F.2d 1265,
1266 (D.C. Cir. 1981); Chambers v. Gesell, 120 F.R.D. 1, 3 n.6 (D.D.C. 1988); Miller v.
Johnson, 541 F. Supp. 1165, 1175-77 (D.D.C. 1982). The complaint does not come close to
establishing that the defendants acted “in the clear absence of all jurisdiction.” Stump, 435 U.S.
at 357 (internal quotation marks omitted). And the alleged misconduct stemmed from judicial
acts. The Supreme Court has explained that “whether an act by a judge is a judicial one relates
to the nature of the act itself, i,e., whether it is a function normally performed by a judge, and to
the expectations of the parties, z`.e., whether they dealt with the judge in his judicial capacity.”
Mireles v. Waco, 502 U.S. 9, 12 (1991) (intemal quotation marks omitted and alteration
adopted). Perry takes issue with judicial rulings that were clearly “function[s] normally
performed by a judge,” and which resulted from the actions of parties who “dealt with the
judge[s] in [their] judicial capacity.” Id. (intemal quotation marks omitted).

Finally, Perry cannot prevail on any claim for a “mandate of equal treatment,” Compl. at
12, which the Court construes as a request for equitable relief. lt is well established that

equitable relief is not available where there is “an adequate remedy at law.” Hill v. Traxler, 550
2

F. App'x l, 2 (D.C. Cir. 2013) (collecting cases). Here, “appellate and post-judgment review of
[Perry’s] conviction” provided that “adequate remedy at law for his claims.” Id.

Accordingly, the Court dismisses this case for failure to state a claim upon which relief

may be granted See 28 U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(l). A separate order accompanies

lQarr/.%W

April 17, 2019 Unlited St'atespist`r/ict Judge

this memorandum opinion.

